Citation Nr: 0504160	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-12 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 30 percent earlier than 
May 27, 1999, for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954.  The appellant is the veteran's wife, whom the 
RO certified as a spouse payee in November 2001, after a 
Department of Veterans Affairs (VA) October 2001 field 
examination confirmed his incompetency to handle his own 
financial affairs. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the VA Regional Office (RO) in Muskogee, Oklahoma, which 
assigned an increased evaluation of 100 percent for the 
veteran's post-traumatic stress disorder (PTSD), as effective 
from July 25, 2001.  The appeal has been pending at least in 
part, however, since the claim of February 24, 1998.

The Board acknowledges that the RO originally certified this 
appeal as entitlement to a 100 percent evaluation for PTSD 
prior to July 25, 2001.  The Board further notes, however, 
that an RO Decision Review Officer, in a May 2002 SOC, 
subsequently revised the veteran's 100 percent award for PTSD 
to an earlier effective date of May 27, 1999, based upon a 
private medical report of record for the same date.  The 
claims file, however, indicates that the RO, although having 
issued notice to the veteran and the appellant of this 
partial grant of increased benefits via this SOC, has yet to 
implement the award.  Accordingly, the matter is referred to 
the RO for such implementation.   




FINDINGS OF FACT

1.  VA notified the veteran and the appellant of the evidence 
needed to substantiate the claim, explained who was 
responsible for submitting such evidence, and obtained and 
fully developed all other evidence necessary for an equitable 
disposition of the claim.

2.  A VA treatment record, dated January 6, 1998, in 
conjunction with other subsequently documented medical 
findings, reflects that the veteran's post-traumatic stress 
disorder (PTSD), was of such severity at that time so as to 
more nearly approximate the criteria for the assignment of a 
50 percent evaluation than a 30 percent evaluation.


CONCLUSION OF LAW

An effective date of January 6, 1998, is warranted for the 
assignment of a 50 percent disability evaluation for post-
traumatic stress disorder (PTSD).  38 U.S.C.A. §§ 1155, 
5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 4.130, 
4.3, 4.7, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became effective.  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rules implementing the VCAA are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment, 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

In this case, the veteran raised the issue of entitlement to 
an earlier effective date in his notice of disagreement (NOD) 
to a fully favorable October 2001 rating decision that 
awarded an increased evaluation for post-traumatic stress 
disorder (PTSD) at the maximum 100 percent schedular rating.  
The Board observes that if, in response to notice of its 
decision on a claim for which VA has already given section 
5103(a) notice, VA receives a notice of disagreement that 
raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  

The Board accordingly finds that the applicable requirements 
of the VCAA are met in this case.  After receipt of his 
January 2002 NOD raising the issue of entitlement to an 
earlier effective date for the October 2001 award of a 100 
percent rating for PTSD, the RO transmitted a May 2002 SOC 
(reissued to the appellant in May 2003) that specifically 
addressed the newly raised effective date issue.  Moreover, 
the RO previously provided appropriate section 5103(a) notice 
(and assistance) via an August 2001 VCAA letter (in relation 
to the original claim for an increased evaluation).  
Thereafter, the May 2002 SOC provided additional notice 
regarding the law pertaining to effective date cases (as well 
as additional notice of the VCAA), with review of its 
applicability to the claim.

The Board thus finds that VA has accomplished everything 
necessary to notify and assist the veteran and the appellant 
in this case, and that the record is now ready for appellate 
review.

The veteran originally filed his claim for entitlement to 
service connection for PTSD in April 1996.  In a September 
1996 rating decision, the RO awarded service connection for 
PTSD to the veteran and assigned a 30 percent evaluation, 
effective from April 17, 1996.  

On February 24, 1998, the RO received the veteran's claim for 
an evaluation in excess of 30 percent for PTSD.  The RO 
denied an increase in an April 1998 rating decision, which 
the veteran then appealed to the Board.  In July 2001, the 
Board remanded the claim for additional development.  
Thereafter, in an October 2001 rating decision, based upon 
the findings from a September 2001 VA examination, the RO 
assigned a 100 percent schedular evaluation for PTSD, 
effective from July 25, 2001 (the date of the BVA remand that 
initiated the new VA examination).     

In January 2002, the RO received the veteran's NOD as to the 
effective date assigned for the 100 percent evaluation for 
PTSD.  Thereafter, as noted earlier, a Decision Review 
Officer (DRO) considered the claim for an earlier effective 
date for this increase to 100 percent.  Then, in a May 2002 
SOC, the DRO determined that an earlier date of May 27, 1999, 
was warranted for this increased evaluation, based upon 
findings contained in a private medical report of that date.  
The DRO further stated, however, that the award of more than 
the 30 percent evaluation previously assigned for PTSD was 
not warranted.  

The veteran, through the appellant as well as his 
representative, has continued his appeal.  In several 
documents of record, the veteran's representative avers that 
a 50 to 70 percent rating is the more appropriate evaluation 
to be assigned for the period of the veteran's claim for an 
increased rating, up to the award of 100 percent as currently 
assigned effective from May 27, 1999.   


Generally, the effective date of an evaluation and award of 
compensation, pension, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a)  (West 
2002); 38 C.F.R. § 3.400(o)(1) (2004).  An award of increased 
disability compensation, however, shall be effective from the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the claim for an 
increase is received within one year of such date; otherwise, 
the increase shall only be effective from the date of the 
claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2004); see also Harper v. Brown, 10 Vet. App. 
125, 126-7 (1997).  

In order for an effective date earlier than the date of claim 
to be assigned, the evidence must show that the disability in 
question increased in severity within the prior year and 
warranted a higher rating.  VA must consider all the evidence 
in evaluating whether the disability in question increased in 
severity within one year prior to the date of the claim for 
an increase.  See Swanson v. West, 12 Vet. App. 442 (1999); 
Hazan v. Gober, 10 Vet. App. 511 (1997).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by service, and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1 (2004).

Prior to the May 27, 1999, 100 percent evaluation, the 
veteran has a 30 percent rating for PTSD under Diagnostic 
Code (DC) 9411.  See 38 C.F.R. § 4.130 (2004).  Under the 
Rating Schedule, a mental disorder (including PTSD) is rated 
at 30 percent where there is occupational and social 
impairment with occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions and recent events.  Id. 

A 50 percent rating for PTSD is assigned where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., the retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent rating for PTSD is for assignment where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating for PTSD is assigned where there is 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name.  
Id.

The Board notes that the criteria contained in the Rating 
Schedule serve only as a guide, and do not necessarily 
constitute a requisite list of demonstrated symptomatology 
for the rating of each service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

A GAF score is also highly probative to rating a mental 
disorder, as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A score of 
51-60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  The 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The RO determined that the current claim for an increased 
rating was received on February 24, 1998.  Therefore, the 
earliest possible effective date that could be granted in 
this appeal would be one year prior to the date of this 
claim, or as of February 24, 1997; that is, if it is 
factually ascertainable that the veteran's PTSD met the 
criteria for a higher disability evaluation during that one-
year period.  

The evidence available for review in support of this claim 
includes VA Vet Center outpatient counseling records dated 
from approximately August 1996 to February 1999, VA 
examination reports dated in August 1996 and March 1998, and 
statements, testimony, and argument provided by the veteran, 
his representative, and the appellant.  In reaching its 
decision herein, the Board has carefully reviewed and weighed 
the probative value of all of this evidence.

At an August 1996 VA examination (for the veteran's prior 
claim for service connection), the examiner diagnosed mild to 
moderately severe PTSD, and assigned a GAF score of 60.  The 
predominant presenting symptoms at that time included an 
inability to sleep because of nightmares, the occurrence of 
flashbacks, hypervigilance, constant nervousness, and a 
tendency to avoid crowds and people.  

The veteran's VA outpatient counseling records indicate his 
attendance at 15 sessions between August 1996 and February 
1999.  Many of these treatment records include the 
counselor's findings of PTSD with continuing symptomatology 
of nightmares, sleeplessness, a preference to avoid people, 
tremors, and anxiety.  

At a December 2, 1997 visit, the veteran told his counselor 
that "things are the same as before."  Sleep problems in 
light of nightmares were again recorded, as was daily worry.  
The counselor observed that the veteran had an appropriate 
affect, but he was somewhat tremulous.  After the session, 
the counselor continued the PTSD diagnosis, but did note that 
increased stress was causing the veteran problems.

Then, at a January 6, 1998, visit, the veteran noted that he 
was still not sleeping well, and the VA counselor wrote him a 
new prescription for amitriptyline.  The veteran was jumpy 
and irritable, with an easy startle response.  He also had a 
low tolerance for stress or frustration.  After this visit, 
the counselor revised his assessment of record to one of 
severe PTSD, and reentered this assessment after two 
subsequent visits occurring in October 1998 and February 1999 
(notably only three months prior to the May 1999 mental 
health assessment that led to the RO's assignment of a 100 
percent evaluation for the veteran's PTSD).

At a June 2004 videoconference hearing, the appellant 
testified that the veteran's increased symptomatology, so as 
to warrant his current 100 percent evaluation, had really 
been at that level since his filing of the claim for an 
increased evaluation in excess of 30 percent on February 24, 
1998.

The Board observes that in contradiction to the above 
evidence of severe PTSD, other VA counseling entries dated 
after January 6, 1998, returned the diagnosis to PTSD, with 
the veteran's "usual" symptoms noted in the reports.  

Additionally, the veteran was afforded a new VA examination 
in March 1998, where the diagnosis was PTSD with a GAF score 
of 55.  At this examination, the veteran reported problems 
with nightmares, flashbacks, sleep disturbance, significant 
anxiety, and depression.  He also stated that he was 
unemployed, but that he had been fully retired in 1980, after 
17 years' work as a truck driver (before the company went out 
of business and he accordingly lost his job).  The veteran 
was observed to be very tense and anxious during this 
examination, although many other noted findings were 
described as normal by the examiner.  He made moderately good 
eye contact during this evaluation, but also stared at the 
floor during most of the time, and spoke in a flat and 
monotone voice without much inflection.  The examiner stated 
that while he seemed anxious, he also seemed rather 
emotionally detached from his feelings, which the examiner 
stated was probably the way he handled most of his problems.  
He was also depressed and noted to be in a depressed mood 
during the visit, as well as significantly anxious.         

The pertinent medical evidence of record therefore suggests 
that there was an   increase in the veteran's PTSD 
symptomatology as noted in his January 6, 1998, Vet Center 
record, where his PTSD was first assessed by a mental health 
professional as severe.  And, although the March 1998 VAX 
noted PTSD with a GAF of 55 and less significant 
symptomatology findings, subsequent VA counseling notes dated 
in October 1998 and February 1999 repeated the assessment of 
severe PTSD.  Moreover, the appellant testified that, based 
upon her observation as his spouse, the veteran's PTSD 
symptomatology, at the time of his filing for an increase in 
February 1998, was clearly worse than that which had 
warranted him a 30 percent evaluation when he was awarded 
service connection.  The Board also notes, however, that the 
veteran's only treatment for PTSD appears to consist of his 
roughly bi-monthly counseling sessions at the Vet Center, 
with regular use of certain prescription medications for his 
symptoms, and that some of his other post-January 1998 
counseling entries did not assess his PTSD as severe.  

Therefore, in light of the above, the Board finds that the 
relevant evidence is basically in equipoise as to the 
occurrence of an increase in PTSD symptomatology on January 
6, 1998, (also within a year prior to the veteran's claim for 
an increase), the date of the first medical assessment of 
record of severe PTSD.  Because the evidence is in equipoise, 
the Board will apply the benefit of the doubt doctrine and 
assign the veteran an increased rating of 50 percent, but no 
more, for PTSD, effective from January 6, 1998.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, 
DC 9411; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Furthermore, while the Board will support the award of an 
increase to 50 percent for PTSD from January 6, 1998, it does 
not find that the pertinent evidence supports a higher 
evaluation of 70 or 100 percent.  A 50 percent rating is 
appropriate in light of the beginnings of severe PTSD noted 
in January 1998, as well as a small drop in the veteran's GAF 
score from 60 to 55 between his August 1996 and March 1998 VA 
examinations.  Further, the veteran was noted at his 
pertinent VA counseling sessions and at the March 1998 VA 
examination to experience symptoms such as social impairment 
due to a flattened affect, disturbances of motivation and 
mood, and difficulty establishing effective social 
relationships.  Many other symptoms noted as appropriate for 
the assignment of a 50 percent rating for PTSD, however, were 
not documented in the veteran's case at that time.  
Accordingly, the Board assigned this rating with ample 
application of the benefit of the doubt rule.  Id. 

In comparison, in order to justify the assignment of a 70 
percent rating for PTSD, there would need to be findings of 
symptomatology such as suicidal ideation, obsessional rituals 
interfering with routine activities, intermittent illogical, 
obscure or irrelevant speech, near-continuous panic or 
depression affecting the ability to function, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene.  38 C.F.R. § 4.130, DC 9411.  The 
medical evidence of record, however, simply does not record 
symptomatology of this severity, and so the Board finds that 
the newly assigned 50 percent evaluation is more appropriate.  
38 C.F.R. § 4.7.

Lastly, the veteran's representative, as well as the 
appellant, has suggested that a 100 percent evaluation may be 
more appropriately assigned from the date of his claim for an 
increase in February 1998 because he has been unemployed for 
years due to PTSD.  However, not only is there a lack of 
relevant symptoms associated with a 100 percent rating for 
that time frame, such as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, and a 
persistent danger of hurting self or others, there is a noted 
conflict in the record as to whether the veteran's 
unemployment as of the date of his increased rating claim was 
in fact due to his PTSD.  As noted, he told the March 1998 VA 
examiner that he was basically able to work a full career as 
a truck driver and then retire in 1980, although the 
retirement occurred due to the closing of his company.  
Moreover, other pertinent evidence, such as reports from the 
veteran in the record that after retirement, he continued to 
work odd jobs and also worked regularly as a farmer, tends to 
suggest that at the time of his increased rating claim in 
February 1998, did not suffer from total occupational 
impairment as the result of PTSD.  The Board therefore finds 
that a 100 percent evaluation assigned any earlier than the 
current May 27, 1999, effective date, is also not warranted 
here.  38 C.F.R. §§ 4.7, 4.130, DC 9411.

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Again, having reviewed all of the 
pertinent evidence, the Board concludes that the facts 
presented in the record warrant the application of the 
reasonable doubt doctrine.  The medical evidence thus 
establishes that it is at least as likely as not that the 
veteran had increased PTSD symptoms by January 6, 1998, 
within the year prior to his February 24, 1998, claim, and 
such symptoms therefore warrant an increase from 30 to 50 
percent, but no more, from that date.    


ORDER

An effective date of January 6, 1998, is granted for the 
assignment of a 50 percent disability evaluation, but no 
more, for post-traumatic stress disorder (PTSD), subject to 
the laws and regulations governing the award of monetary 
benefits.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


